Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josh Boyle   on March 16, 2021.
The application has been amended as follows: 
In claim 1, line 3, “the latch receiver” has been changed to ---a latch receiver----.
In claim 1, line 4, “the latch” has been changed to ---a latch----.
In claim 8, line 1, “claim 1” has been changed to ---claim 7----.
In claim 9, line 1, “claim 1” has been changed to ----claim 2----.
In claim 10, line 3, “the latch receiver” has been changed to ---a latch receiver----.
In claim 10, line 4, “the latch” has been changed to ---a latch----.
In claim 17, line 1, “claim 10” has been changed to ----claim 16----.
In claim 18, line 1, “claim 10” has been changed to ----claim 11----.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 includes a temperature sensor in each sensor device and an interlock circuit that prevents ignition when the temperature is above a threshold and either of the two latches is disconnected from its respective latch receiver. A combination of this limitation and the sensor device configuration of a housing, with a latch and a latch receiver that is in addition to the latch and latch receiver of the seat belt and a temperature sensor included with the sensor device was not reasonably found in the prior art. The prior art that includes the retrofit configuration of additionally latches and receivers generally are not used for interlock circuits, but rather as third party warning devices (US 10,046,735)  and particularly are not used to provide  a temperature signal that is above a threshold as part of the interlock parameters. Temperature sensors are used to provide a warning that a child is being left in the car. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach interlock devices and buckle sensor devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616